     Case 2:18-cv-03625-PA-AFM Document 59 Filed 03/28/19 Page 1 of 6 Page ID #:1951


         Andrew W. Zepeda (SBN 106509); Jarnes J. Finsten (SBN 234999)
 Name
 Address 1875 Century Park East, Suite 2100

 City, State, Zip Los Angeles, CA 90067
 Phone (310) 274-8700
 p¿¡    (310) 274-2798

 6-¡4¿¡1 azepeda@lurie-zepeda.com; jfrnsten@lurie-zepeda.com

 ! FPD ! Aþpointed ¡ CJA n Pro Per                             ffRetained

                                                  UNITED STATES DISTRICT COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                                   CASE NUMBER:
SCOTTSDALE INSURANCE COMPANY,
                                                                                                          2: I 8-cv-O3625-PA-AFMx
                                                             PLAINTIFF(S)
                                       V
PTB SALES,INC
                                                                                                     NOTICE OF APPEAL
                                                          DEFENDANT(S).



NOTICE IS HEREBY GIVEN                        that                             PTB   SALES,INC.                         hereby appeals to
                                                                              Name of Appellant
the United States Court of Appeals for the Ninth Circuit from:


 Criminal Matter                                                                   Civil Matter

 n Conviction only [F.R.Cr.P. 32(lX1XA)]                                           tr   Order (specify)
 ü Conviction and Sentence
 I    Sentence Only (18 U.S.C. 3742)
 !    Pursuant to F.R.Cr.P,320Q)                                                   ts Judgment (specify):
 E Interlocutory Appeals                                                               in favor of Scottsdale Insurance Company
                                                                                       and against PTB Sales, Inc.
 I    Sentence imposed:
                                                                                   n Other (specify):

 tr Bail     status:




Imposed or Filed          sn          March2,20l9                        Entered on the docket in this action on March

A copy of said judgment or order is attached hereto.


Marçh 28     ,   2019

Date
                                                                                          Se      E Counsel for Appellant    ú   Deputy Clerk

Note:      The Notice of Appeal shall contain the names of all parties to the judgment or order and the names and addresses of the
           attorneys for each party. Also, if not electronically filed in a criminal case, the Clerk shall be furnisheã a sufficient number
           of copies of the Notice of Appeal to permit prompt compliance with the service requirements of FRAP 3(d).



A-2 (0U07)                                                                NOTICE OF APPEAL
Case 2:18-cv-03625-PA-AFM Document 59 Filed 03/28/19 Page 2 of 6 Page ID #:1952




                                                                ; jfinsten@lurie-zepeda.com
Case 2:18-cv-03625-PA-AFM Document 59 Filed 03/28/19 Page 3 of 6 Page ID #:1953




  GORDON REES SCULLY MANSUKHANI, LLP
  Michelle R. Bernard; Jessica L. Meyer
           101 W. Broadway, Suite 2000; San Diego, CA 92101
                       (619) 230-7769
            mbernard@grsm.com; jlmeyer@grsm.com
                                     Case
                                     Case 2:18-cv-03625-PA-AFM
                                          2:18-cv-03625-PA-AFM Document
                                                               Document 59
                                                                        58 Filed
                                                                           Filed 03/28/19
                                                                                 03/02/19 Page
                                                                                          Page 4
                                                                                               1 of
                                                                                                 of 6
                                                                                                    2 Page
                                                                                                      Page ID
                                                                                                           ID #:1954
                                                                                                              #:1949
                                                                                                              JS-6

                                       1   Nathaniel S.G. Braun (SBN CA 269087)
                                           nbraun@selmanlaw.com
                                       2   Michael B. Gelfound (SBN CA 297413)
                                           mgelfound@selmanlaw.com
                                       3   SELMAN BREITMAN LLP
                                           11766 Wilshire Blvd., Sixth Floor
                                       4   Los Angeles, CA 90025-6546
                                           Telephone: 310.445.0800
                                       5   Facsimile: 310.473.2525
                                       6   Michelle R. Bernard (SBN 144582)
                                           mbernard@grsm.com
                                       7   Jessica Meyer (SBN 249064)
                                           jlmeyer@grsm.com
                                       8   GORDON & REES SCULLY MANSUKHANI, LLP
                                           101 W. Broadway, Suite 2000
                                       9   San Diego, CA 92101
                                           Telephone: 619.696.6700
                                      10   Facsimile: 619.696.7124
                                      11   Attorneys for Plaintiff/Counter-Defendant
    LLP




                                           Scottsdale Insurance Company
                                      12
Selman Breitman
                  ATTORNEYS AT LAW




                                      13
                                                                     UNITED STATES DISTRICT COURT
                                      14
                                                                 CENTRAL DISTRICT OF CALIFORNIA
                                      15
                                      16   Scottsdale Insurance Company, an Ohio        Case No. 2:18-cv-03625-PA (AFMx)
                                           corporation,
                                      17                                                JUDGMENT
                                                        Plaintiff,
                                      18
                                                 v.
                                      19
                                           PTB Sales, Inc., a California corporation,
                                      20
                                                        Defendant.
                                      21
                                      22   PTB Sales, Inc., a California corporation,
                                      23                Counter-Claimant,
                                      24         v.
                                      25   Scottsdale Insurance Company, an Ohio
                                           corporation,
                                      26
                                                        Counter-Defendant.
                                      27
                                      28
                                                                                                             JUDGMENT
                                                                                                2:18-cv-03625-PA (AFMx)
807469.1 380.42629
                                     Case
                                     Case 2:18-cv-03625-PA-AFM
                                          2:18-cv-03625-PA-AFM Document
                                                               Document 59
                                                                        58 Filed
                                                                           Filed 03/28/19
                                                                                 03/02/19 Page
                                                                                          Page 5
                                                                                               2 of
                                                                                                 of 6
                                                                                                    2 Page
                                                                                                      Page ID
                                                                                                           ID #:1955
                                                                                                              #:1950



                                       1   TO THE COURT AND ALL COUNSEL OF RECORD:
                                       2         WHEREAS Plaintiff / Counter-Defendant Scottsdale Insurance Company
                                       3   (“Scottsdale”) filed a Motion for Summary Judgment or, in the alternative, Partial
                                       4   Summary Judgment, scheduled to be heard on February 11, 2019.
                                       5         WHEREAS the Court vacated the hearing on Scottsdale’s Motion, and on
                                       6   that same date, February 11, 2019, issued an Order granting Scottsdale’s Motion in
                                       7   its entirety. ECF No. 56.
                                       8         WHEREAS the Court concluded that Scottsdale is entitled to reimbursement
                                       9   from PTB for its defense costs of $457,384.44 and settlement costs of $350,000.00,
                                      10   for a total judgment in the amount of $807,384.44.
                                      11         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
    LLP




                                      12   Judgment shall be entered for Scottsdale and against Defendant / Counter-Claimant
Selman Breitman
                  ATTORNEYS AT LAW




                                      13   PTB Sales, Inc. as set forth in and in accordance with the Order granting
                                      14   Scottsdale’s Motion for Summary Judgment in its entirety. Further, pursuant to the
                                      15   Order, Scottsdale is entitled to reimbursement from PTB for its defense costs of
                                      16   $457,384.44 and settlement costs of $350,000.00, for a total amount of $807,384.44.
                                      17         Judgment is entered in favor of Scottsdale for the total amount of
                                      18   $807,834.44.
                                      19   DATED: March 2, 2019                 ____________________________________
                                      20                                                   Percy Anderson
                                                                                       United States District Judge
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28                                            1
                                                                                                                JUDGMENT
                                                                                                   2:18-cv-03625-PA (AFMx)
807469.1 380.42629
                                                                               Case 2:18-cv-03625-PA-AFM Document 59 Filed 03/28/19 Page 6 of 6 Page ID #:1956




                                                                              1                                CERTIFICATE OF SERVICE
                                                                              2             I hereby certify that I electronically filed the foregoing entitled document:
                                                                              3 NOTICE OF APPEAL, with the Clerk of the Court using the CM/ECF system which

                                                                              4 will send notification of such filling to the Electronic Service List for this Case.

                                                                              5

                                                                              6      Alan B. Yuter, Esq.                          Attorneys for Plaintiff
                                                                                     ayuter@selmanlaw.com                         Scottsdale Insurance Company
                                                                              7      Nathaniel S.G. Braun, Esq.
                                                                              8      nbraun@selmanlaw.com
                                                                                     SELMAN BREITMAN LLP
                                                                              9      11766 Wilshire Blvd, Sixth Floor
LURIE, ZEPEDA, SCHMALZ, HOGAN & MARTIN




                                                                              10     Los Angeles, CA 90025

                                                                              11     Michelle R. Bernard, Esq.                    Attorneys for Plaintiff
                                         Los Angeles, California 90067-2574
                                         1875 Century Park East, Suite 2100




                                                                              12     mbernard@grsm.com                            Scottsdale Insurance Company
                                                                                     GORDON REES SCULLY
                                                                              13     MANSUKHANI, LLP
                                                                              14     101 W. Broadway, Suite 2000
                                                                                     San Diego, CA 92101
                                                                              15

                                                                              16
                                                                                                                        Respectfully submitted,

                                                                              17 Dated: March 28, 2019                  LURIE, ZEPEDA, SCHMALZ, HOGAN &
                                                                                                                        MARTIN
                                                                              18                                           ANDREW W. ZEPEDA
                                                                                                                           JAMES J. FINSTEN
                                                                              19

                                                                              20                                        LAW OFFICES OF JOHN BELCHER
                                                                                                                           JOHN A. BELCHER
                                                                              21
                                                                                                                        By: /s/ James J. Finsten
                                                                              22                                             ANDREW W. ZEPEDA
                                                                              23                                             JAMES J. FINSTEN
                                                                                                                             Attorneys for Defendant
                                                                              24                                             PTB Sales, Inc.
                                                                              25

                                                                              26

                                                                              27

                                                                              28
                                                                                   {00473194.DOCX}


                                                                                                                                     USDC CASE NO. 2:18-CV-03625-PA (AFMx)
